Citation Nr: 0931577	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  06-26 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome (CFS) to include an undiagnosed illness.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active service from November 1974 to December 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claim for service 
connection for chronic fatigue syndrome.  

In June 2009, the Veteran was afforded a hearing before April 
Maddox, who is the Acting Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


FINDINGS OF FACT

1.  The Veteran served in the Persian Gulf.

2.  There is no current diagnosis of chronic fatigue 
syndrome.  

3.  There is no competent medical evidence of a separate 
undiagnosed disability manifested by chronic fatigue.


CONCLUSION OF LAW

The Veteran does not have chronic fatigue syndrome as the 
result of disease or injury that was present during his 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 
4.88 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran argues that he has chronic fatigue syndrome (CFS) 
due to his service.  During his hearing, held in June 2009, 
he testified to the following: during service in the Persian 
Gulf in 1991 he was exposed to a great deal of smoke from oil 
well fires; he has not smoked in six to seven years; he 
smoked "intermittently every now and then" for eight to ten 
years; he thinks that he may have been contaminated by 
"unknown gases" related to destruction of ammunition; he 
began experiencing shortness of breath in 1992; he has been 
sick every day in the last 15 years; the Veteran's 
representative argued that the Veteran has CFS that existed 
prior to his COPD, that his CFS is related to exposure to 
smoke during service in the Persian Gulf, and his history of 
shortness of breath, and that his diagnoses of chronic 
obstructive pulmonary disease (COPD) should be interpreted to 
include CFS.  

The Board notes that in a final and unappealed decision, 
dated in December 2005, the Board denied the Veteran's claim 
for service connection for COPD.  See 38 U.S.C.A. § 7104(b).  

Subsequent to the most recent Supplemental Statement of the 
Case, dated in October 2006, the Veteran has submitted 
evidence that is accompanied by a waiver of RO review.  See 
38 C.F.R. § 20.1304.   

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  See 38 
C.F.R. § 3.303(d).  In such instances, a grant of service 
connection is warranted only when, "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  Id.  

For VA purposes, the diagnosis of CFS requires: (1) the new 
onset of debilitating fatigue severe enough to reduce daily 
activity to less than 50 percent of the usual level for at 
least 6 months, and (2) the exclusion, by history, physical 
examinations, and laboratory tests, of all other clinical 
conditions that may produce similar symptoms, and (3) 6 or 
more of the following: (i) acute onset of the condition, (ii) 
low grade fever, (iii) nonexudative pharyngitis, (iv) 
palpable or tender cervical or axillary lymph nodes, (v) 
generalized muscle aches or weakness, (vi) fatigue lasting 24 
hours or longer after exercise, (vii) headaches (of a type, 
severity or pattern that is different from headaches in the 
pre-morbid state), (viii) migratory joint pains, (ix) 
neuropsychologic symptoms, and (x) sleep disturbance.  38 
C.F.R. § 4.88a.

In addition, service-connected disability compensation may be 
paid to (1) a claimant who is "a Persian Gulf veteran"; (2) 
"who exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of [38 C.F.R. § 3.317]"; (3) which 
"became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  Signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, muscle or joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system, 
and gastrointestinal signs or symptoms.  38 C.F.R. § 
3.317(a), (b).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Factual Background

The Veteran's service treatment reports show the following: A 
"Southwest Asia Demobilization/Redeployment Medical 
Evaluation" form, dated in May 1991, shows that the Veteran 
denied a history of cough, or fatigue.  An October 1991 
report shows that the Veteran indicated that he was a smoker.  
Between March and April of 1993, he was treated for 
complaints that included a black-out for ten minutes, a 
productive cough, congestion, a run-down feeling, and 
headache.  A chest X-ray was normal.  The diagnosis was 
pneumonia.  His treatment included antibiotics.  In September 
1993, he was treated for bronchitis, with a notation of 
treatment for pneumonia the month before.  A January 1994 
"in-processing checklist" notes that he had no chronic 
medical problems.  A November 1994 report indicates that the 
Veteran waived his separation examination report; a 
separation examination report is not of record.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1995 and 2009.  

The VA reports show the following: chest X-ray reports, dated 
in 1995, 1998, and 1999, were normal.  In June 1998, the 
Veteran sought treatment for complaints of shortness of 
breath upon exertion, and a two-month history of a productive 
cough.  The report notes a history of smoking cigarettes, and 
that he did not have a past history of any medical condition.  
He was provided with an inhaler.  In April 1999, he fainted 
prior to donating blood, and was noted to be in sinus 
bradycardia.  It was noted that he had a history of syncope 
"especially with blood draws," that he was a two pack-per-
day smoker "for several years," and that he insisted upon 
smoking at the hospital.  The assessment was syncope, 
possibly secondary to bradycardia.  The next relevant 
evidence is dated in 2003, specially, these reports note 
treatment for disorders that included COPD, bronchitis, CAD 
(coronary artery disease) with stenting (between 2002 and 
2003), and indicate that he was using oxygen.  Thereafter, he 
received a number of treatments for COPD, hypertension, and 
anxiety.  A November 2003 chest X-ray report notes pulmonary 
emphysema.  
An October 2005 report shows that the Veteran gave a history 
of shortness of breath following exposure to smoke from oil 
well fires, and being in a sandstorm, during service in the 
Persian Gulf Theater in 1991, and smoking one pack of 
cigarettes per day between ages 25 and 46.  The physician 
stated that his symptoms of COPD "at such a young age with a 
short duration of cigarette smoking is possible, but it is 
more likely that he may have other aggravating factors such 
as the inhalation of oil fire smoke as well as being in a 
sandstorm also may have contributed to the rapid 
deterioration of his COPD."  

As for the private treatment reports, reports from J.M.G., 
M.D., dated between 1999 and 2003, show the following: a May 
1999 report notes that the Veteran had a forty pack/year 
history of smoking.  A September 1999 report notes, "He's 
not ready to quit smoking."  Reports, dated in February 
2001, note that he complained of symptoms that included 
shortness of breath, and that he was smoking 11/2 packs of 
cigarettes per day.  The diagnoses noted CHF (congestive 
heart failure), COPD, fatigue, and deconditioning.  He was 
advised to quit smoking.  An August 2001 report contains 
assessments of tobacco abuse disorder, and COPD.  The 
diagnosis was uncontrolled hypertension.  An August 2002 
report notes a history of smoking 11/2 packs of cigarettes per 
day for 20 years.  The impressions included dyspnea "most 
likely secondary to emphysema from chronic obstructive 
pulmonary disease."  In November 2002, he was treated for a 
COPD exacerbation; he was advised to quit smoking 
immediately.  In February 2003, he was treated for COPD, and 
was noted to have a tobacco abuse disorder, but that 
"patient quit smoking."  Reports from SOMC Pulmonary 
Critical Care Associates, dated between 2007 and 2009, 
contain assessments noting a remote history of tobacco abuse 
disorder, asthma and reactive airway disease, shortness of 
breath, and hypoxemia.  These reports show that the Veteran 
reported a history of smoking 11/2 packs of cigarettes per day 
for eight to ten years, and note that it was suspected that 
he had severe COPD.  

A report from B.C.I., M.D., dated in August 2002, notes a 
history of smoking approximately 11/2 packs of cigarettes per 
day for 15 years, and that the Veteran stated that he quit 
smoking about one year ago.  The assessments were severe 
COPD, and long smoking history.  The physician concluded that 
the Veteran's COPD was not related to his history of 
bronchitis, pneumonia in the military.  She stated that the 
Veteran had a significant smoking history which is the cause 
of his COPD.  She indicated that the Veteran's C-file had 
been reviewed.  

Analysis

The Board finds that the preponderance of the evidence shows 
that the Veteran does not have chronic fatigue syndrome, and 
that the claim must be denied.  Under 38 U.S.C.A. §§ 1110 and 
1131, an appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation).  In 
this case, the Veteran's service treatment records do not 
show that he was treated for complaints of fatigue, or that 
he was ever diagnosed with chronic fatigue syndrome.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303(c).  In addition, there is no competent 
post-service medical evidence to show that the Veteran has 
chronic fatigue syndrome.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  

To the extent that a February 2006 VA progress note indicates 
a "history" of "chronic COPD apparently secondary to 
environmental exposures," it does not indicate whether those 
"environmental exposures" occurred during service or 
thereafter.  In this regard, a March 2002 report from Dr. 
J.M.G. indicates that the Veteran may have been exposed to 
solvents and other chemicals in his employment.  
Specifically, it notes that the Veteran, "Works as a cleaner 
of industrial boilers.  Uses a lot of explosives."  
Furthermore, there is no indication that it was based on a 
review of the Veteran's C-file or any other detailed and 
reliable medical history.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000) (factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.).  In 
any event, this report does not indicate that the Veteran has 
chronic fatigue syndrome.  Accordingly, the Board finds that 
the Veteran does not have chronic fatigue syndrome, and that 
the preponderance of the evidence is against the claim.  

A claim for an undiagnosed illness has not explicitly been 
raised by the Veteran nor his representative.  Nevertheless, 
the application of 38 C.F.R. § 3.317 was considered by the 
RO.  See January 2006 Statement of the Case.  However, there 
is no competent evidence to show that the Veteran has fatigue 
due to an undiagnosed illness or a medically unexplained 
chronic multisymptom illness.  He therefore is not shown to 
have a "qualifying chronic disability" involving the claimed 
symptom.  See 38 C.F.R. § 3.317(a)(2)(i).  Accordingly, the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are 
not applicable, and the Veteran's claim for service 
connection for CFS must be denied.  

In reaching this decision, the Board has considered the 
arguments of the Veteran and his representative, who assert 
that his chronic fatigue syndrome is related to his shortness 
of breath, that it pre-existed his COPD, and that his 
diagnoses of COPD should be interpreted to include chronic 
fatigue syndrome.  However, the Veteran's history of smoking, 
and COPD, have been set forth in this decision.  Briefly 
stated, the Veteran is shown to have a long history of 
smoking, with diagnoses of tobacco abuse.  It appears that he 
quit smoking no earlier than November 2002.  In December 
2005, the Board denied his claim for service connection for 
COPD, and this decision is final.  The transcript of the 
Veteran's June 2009 hearing shows that it was understood that 
the Veteran's claim for service connection for COPD had been 
denied, and that a new (reopened) claim for COPD was not 
being raised.  There is no competent evidence to show that 
chronic fatigue syndrome existed prior to the Veteran's COPD, 
or that the Veteran's COPD somehow encompassed or included 
chronic fatigue syndrome.  Accordingly, the claim must be 
denied.  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that chronic 
fatigue syndrome was caused by service that ended in 1994.  
In this case, when the Veteran's service treatment reports 
(which do not show that he was ever found to have chronic 
fatigue syndrome), and his post-service medical records are 
considered (which indicate that the Veteran has a long 
history of smoking, and a post-service history of COPD, and 
which do not contain competent evidence to show that the 
Veteran has chronic fatigue syndrome, or that chronic fatigue 
syndrome is related to the Veteran's service), the Board 
finds that the evidence outweighs the Veteran's contention 
that he has chronic fatigue syndrome that is related to his 
service.    

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).    



Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in April 2004 and March 2006 letters 
and the claim was readjudicated in an October 2006 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

The Veteran has not been afforded an examination, and an 
etiological opinion has not been obtained.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service treatment reports do not show any 
relevant treatment, the claimed condition is not shown, nor 
is there any competent evidence to show that the claimed 
condition is related to the Veteran's service.  Given the 
foregoing, the Board finds that the standards of McLendon 
have not been met.  See also 38 C.F.R. § 3.159(c)(4) (2008); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Simply stated, the Board finds that the service and post-
service medical record provides evidence against this claim.

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for chronic fatigue syndrome is denied.


____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


